Case: 16-41228      Document: 00513950522         Page: 1    Date Filed: 04/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-41228                                FILED
                                  Summary Calendar                          April 12, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARIANA JASMINE SANDOVAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1150-2


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ariana Jasmine Sandoval entered a conditional
guilty plea to one count of conspiracy to transport and attempt to transport
undocumented aliens within the United States. She appeals the district court’s
denial of her motion to suppress the fruits of two traffic stops of the same
vehicle by different Border Patrol agents on consecutive days, contending that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41228     Document: 00513950522       Page: 2   Date Filed: 04/12/2017


                                   No. 16-41228

the agents lacked reasonable suspicion for either stop. Finding no error, we
affirm.
      We review the constitutionality of traffic stops, including whether there
was reasonable suspicion, de novo. See United States v. Cervantes, 797 F.3d
326, 328 (5th Cir. 2015). The evidence presented at a suppression hearing is
viewed in the light most favorable to the prevailing party, which is the
government in this case. See id. Factual findings, including the district court’s
credibility choices, are reviewed for clear error.      United States v. Rangel-
Portillo, 586 F.3d 376, 379 (5th Cir. 2009).
      In determining whether reasonable suspicion exists in the context of
roving Border Patrol stops, we examine the totality of the circumstances and
weigh the factors set forth in United States v. Brignoni-Ponce, 422 U.S. 873,
884-85 (1975). Cervantes, 797 F.3d at 329. The factors that may be considered
include (1) the area’s proximity to the border; (2) the characteristics of the area;
(3) usual traffic patterns; (4) the agents’ experience in detecting illegal activity;
(5) the driver’s behavior; (6) particular characteristics of the vehicle;
(7) information about recent illegal trafficking of aliens or narcotics in the area;
and (8) the number of passengers in the vehicle and their appearance and
behavior. Id.
      On appeal, Sandoval selectively challenges only a subset of the totality
of circumstances cited by the district court. We are not persuaded. The district
court did not err by considering the SUV’s erratic swerving as a factor
contributing to the existence of reasonable suspicion. See, e.g., United States
v. Rodriguez, 564 F.3d 735, 744 (5th Cir. 2009). The agent’s encounter with
Sandoval’s SUV on September 15, five minutes after responding to a request
to assist other agents who were investigating a border sensor activation, was
“coincident enough” to contribute to reasonable suspicion that the vehicle



                                         2
    Case: 16-41228    Document: 00513950522      Page: 3    Date Filed: 04/12/2017


                                 No. 16-41228

might be involved in illegal trafficking.       See United States v. Aguirre-
Valenzuela, 700 F.2d 161, 163 (5th Cir. 1983). On September 16, the agent
was entitled to consider the suspicious circumstances of the previous day’s
stop, including the passenger’s admitted activity as a human smuggler, as
pertinent information about recent illegal trafficking of aliens in the area. See
Cervantes, 797 F.3d at 329. The district court did not err in determining that
the characteristics of the SUV, collectively and in light of the agent’s
experience, contributed to reasonable suspicion.           See United States v.
Jacquinot, 258 F.3d 423, 427-28 (5th Cir. 2001) (“Factors that ordinarily
constitute innocent behavior may provide a composite picture sufficient to
raise reasonable suspicion in the minds of experienced officers.”).
        Moreover, Sandoval either concedes or fails to address the numerous
other factors identified by the district court weighing heavily in favor of
reasonable suspicion, including the agents’ substantial experience and that
both stops occurred in close proximity to the border in areas where illegal
trafficking is common. See United States v. Ramirez, 839 F.3d 437, 440 (5th
Cir. 2016). Considering the totality of the circumstances and the Brignoni-
Ponce factors, we are satisfied that the Border Patrol agents had reasonable
suspicion to stop Sandoval’s vehicle on both September 15 and September 16,
2015.
AFFIRMED.




                                       3